            Case 1:20-cv-05734-DCF Document 26 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUCAS CRUZ,

                                Plaintiff,
                                                                20cv05734 (DF)
                 -against-                                      ORDER OF DISMISSAL
 HARLEM GROUP DR CORP. d/b/a BRONX
 DRAFTHOUSE,, et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before the Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The parties have

also submitted a letter to the Court, explaining why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 25.) The Court has reviewed the parties’

submission in order to determine whether the proposed agreement (Dkt. 25-1) represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in the parties’ letter, the terms of the

proposed settlement agreement, and the Court’s general familiarity with the action, it is hereby

ORDERED that:

       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.
            Case 1:20-cv-05734-DCF Document 26 Filed 02/08/21 Page 2 of 2




       2.       The Court notes the parties’ settlement agreement contemplates that the Court

will retain jurisdiction over this action for purposes of “interpretation and enforcement” of the

agreement. (See Dkt. 25-1 ¶ 15.) In light of this, and in order to effectuate the evident intent of

the parties, this Court will retain jurisdiction over this matter for the those stated purposes.

       3.       As a result of the Court’s approval of the parties’ executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       February 8, 2021

                                                       SO ORDERED


                                                       ________________________________
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
